Citation Nr: 1448057	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  07-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  

This matter came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in January 2009.  The Board, in pertinent part, denied the Veteran's claim for service connection for hypertension in a March 2013 decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2014 Joint Motion for Remand, the Court vacated and remanded the Board's November 2012 decision as it pertained to the Veteran's hypertension claim.

The current appeal has been processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

The Veteran contends that he has hypertension that began during his initial period of active military service, or that has been caused or worsened by his service-connected bipolar disorder, and that service connection for hypertension is thus warranted.

Service treatment records do not reflect ongoing complaints or treatment for hypertension.  In particular, the Board notes that the October 25, 2000, and November 29, 2000, Reports of Medical History, completed for separation purposes, reflects that the Veteran checked the "No" box for "high or low blood pressure."  Similarly, the October 25, 2000, Report of Medical Examination, completed for separation purposes, reflects that the Veteran's blood pressure reading was 126/60.  However, on a November 15, 2000, Health Risk Appraisal Individual Profile, the Veteran responded "Yes" when asked if he experienced "hypertension."  At that time, his blood pressure was initially read as 174/94, with a re-check reading of 154/86.  However, the Veteran again underwent medical examination for separation purposes on November 29, 2000, at which time his blood pressure reading was 130/78.  

Post-service treatment records reflect that the Veteran was seen in January 2003 on an emergent basis for complaints of headache; blood pressure reading at that time was 173/83, but no diagnosis was assigned, and there were no "active problems in computerized problem list" or any other indications of a diagnosis of hypertension.  The Veteran was seen in February 2003 for complaints of chest pain, with a blood pressure reading of 160/90; at the time, he complained of elevated blood pressure, but no diagnosis of hypertension was assigned.  He was again seen in March 2003 with an initial blood pressure reading of 153/84 and a recheck of 124/84.  Again, no diagnosis of hypertension was assigned.  The first diagnosis of record of hypertension was assigned by VA treatment providers in July 2004, at which time his care provider prescribed medication and questioned whether it was secondary to protein drinks the Veteran was consuming.  An April 2005 VA treatment record indicates that the Veteran had a history of hypertension "treated with medication for the past six months," for which a prescription was renewed at that visit.  Records reflect that since that time, the Veteran has been under continuous treatment for hypertension, including oral medication as well as control of diet and exercise.

The Veteran underwent VA examination in June 2011 in connection with the instant claim, and an additional opinion was obtained from an independent medical examiner in August 2012.  At the June 2011 VA examination, the examiner noted a diagnosis of hypertension well controlled by medication.  The examiner noted on the examination report that the onset date was "2001"; however, it is unclear on what evidence the examiner relied in reaching this conclusion.  In finding that the Veteran's hypertension is not likely related directly to his time in service, the examiner observed that the Veteran's service treatment records, and in particular his "exit exam," noted no diagnosis of or treatment for hypertension or high blood pressure.  However, as noted in the April 2014 joint motion, it is unclear what "exit exam" the examiner relied on in rendering this opinion, as separation medical examinations were conducted on October 25, 2000, and November 29, 2000, and a Health Risk Appraisal was conducted on November 15, 2000.  The independent medical examiner expanded on these findings in the August 2012 report, opining that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected bipolar disorder.  In so finding, the examiner stated that there is "no evidence that bipolar disorder causes hypertension in the literature."  In addition, the examiner found that the Veteran's bipolar disorder has not aggravated his hypertension, given that his hypertension is under good control with medication and has shown no aggravation of any sort.  The independent medical examiner similarly noted that the Veteran's hypertension began in 2001 but did not explain how he reached this conclusion.  

Per the April 2014 joint motion, the June 2011 and August 2012 VA examination reports are insufficient.  The parties to the joint motion found in particular that the June 2011 VA examiner failed to clarify whether he was referring to the October 25, 2000, or November 29, 2000, separation medical examination (or both) when he concluded that the Veteran's "exit exam" showed no findings of hypertension or high blood pressure.  The parties to the joint motion also pointed out that the June 2011 VA examiner failed to consider the November 15, 2000, elevated blood pressure reading of 174/94 recorded at the Health Risk Appraisal Individual Profile and did not explain whether that elevated reading has any medical significance in the context of the Veteran's later diagnosis of hypertension.  

The parties to the joint motion also found there to be "conflicting evidence in the record" as to when the Veteran's hypertension actually began, and whether it was first manifest to a compensable degree within one year of his separation from active duty.  In a notice of disagreement, received by VA on March 13, 2008, the appellant stated that he "had to go on medication for [hypertension] soon after being discharged.  In a facsimile received by VA on July 1, 2008, the Veteran stated that he had been taking hydrochlorothiazide for "roughly seven years."  In his November 15, 2008, VA Form 9, he stated he had been taking medication for hypertension for six years.  In so finding, the parties noted that the Veteran has contended that he first began taking medication to treat hypertension in 2001 and has been continuously treated for the disorder since that time.  The parties pointed out that both the June 2011 and August 2012 VA examiners recorded the date of onset of hypertension as 2001.  However, as noted above, the first diagnosis of hypertension of record appears to have been made in July 2004, although the Veteran had been seen on several occasions in 2003 for complaints of elevated blood pressure.

In light of the above considerations, the Board concludes that a clarifying medical opinion is needed in compliance with the instructions in the April 2014 joint motion.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hypertension.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of this remand, must be made available to a physician in order to determine the nature and etiology of any current hypertension found to be present.  The physician must review the Veteran's claims file, including not only the June 2011 VA examination but also the Veteran's complete outpatient treatment records dating from his separation from service to the present, and provide an opinion as to whether the Veteran's currently diagnosed hypertension is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to his time on active duty.  

In formulating an opinion as to whether it is at least as likely as not that hypertension began during the Veteran's period of active service, the examiner must specifically discuss the Veteran's service treatment records, including in particular the November 15, 2000, Health Risk Appraisal Individual Profile, at which time the Veteran responded "Yes" when asked if he experienced "hypertension."  At that time, his blood pressure was initially read as 174/94, with a re-check reading of 154/86.  

If the examiner finds that the Veteran's hypertension did not begin while he was on active duty, the examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension was first manifest to a compensable degree within one year of his separation from service.  In rendering such a determination, the examiner must discuss the Veteran's contention that he first began taking medication to treat his hypertension in 2001, as well as the statements from the June 2011 and August 2012 VA examiners that hypertension began in 2001.  The examiner must also discuss the November 15, 2000, elevated blood pressure reading in the context of any negative opinion.

In answering both questions, the examiner must specifically discuss the Veteran's service treatment records and must also conduct a thorough review of his post-service treatment records, from both private and VA treatment providers, and must address the history, ongoing diagnosis, and prescription of medications for the Veteran's hypertension.  In particular, the examiner must specifically discuss the following:

* The January 2003 treatment record in which the Veteran's blood pressure reading was 173/83;

* The February 2003 treatment record in which the Veteran complained of chest pain and elevated blood pressure and was noted to have a blood pressure reading of 160/90;

* The March 2003 treatment record in which the Veteran was noted to have blood pressure readings of 153/84 and 124/84;

* The July 2004 treatment record, at which time the Veteran was formally diagnosed with hypertension and prescribed medication; and

* The April 2005 treatment record, at which time the Veteran reported having a history of hypertension "treated with medication for the past six months."

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand as well as the entirety of the Veteran's medical treatment records.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  If deemed necessary by the physician, the Veteran may be scheduled for another examination.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

